                 Case 2:20-mj-00230 Document 22 Filed 07/13/20 Page 1 of 3 PageID# 38

AO 472 (Rev. 11/16) Order of Detention_PendinBTria^

                                      United States District Court
                                                                  for the

                                                        Eastern District of Virginia

                   United States of America                           )
                                 V.                                   )
                                                                      )     Case No. 2:20mj230
                    John Malcolm Bareswili                            )
                             Defendant
                                                                      )


                                       ORDER OF DETENTION PENDING TRIAL
                                                      Part I - Eligibility for Detention

       Upon the

               13 Motion ofthe Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
               □ Motion ofthe Government or Court's own motion pursuant to 18 U.S.C. § 3142(t)(^j,


                              Part II - Findings of Fact and Law as to Presumptions under § 3142(e)
     n A Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebutoble
        presumption that no condition or combination of conditions wiil reasonabiy assure the safety of any other person
        and the community because the following conditions have been met.                        , o 11 c r s 1        V
             □ (1) the defendant is charged with one ofthe following crimes described in 18 "-S-C. § 3 42(t)(l).
                 n (a) a crime of violence, a violation of 18 U.S.C. § 1591. or an offense listed m 18 U.S.C.
                      § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed, or
                    n (b) an offense for which the maximum sentence is life imprisonment or death; or
                    □ Contruiled
                       c) an offenseSubstances
                                      for whichActa maximum
                                                     (2i U.S.C.term of imprisonment
                                                                 §§ 80i-m           of 10 years
                                                                              ate Comrolled     or more is prescribed in the
                                                                                            Srt^^^^^
                        (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§7                 ),
                     n (d) any felony if such person has been convicted of two or more offenses described in                   ®
                       (a) through (c) of this paragraph, or two or more State or local offenses that would
                        described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise
                        jurisdiction had existed, or a combination of such offenses; or
                     □ (e) any felony that is not otherwise a crime of violence but involves:           . . . ■ , o ,, q r 8 921V
                         (i) a minor victim; (ii) the possession of a firearm or
                      Oil) any other dangerous weapon; or Ov) a failure to register under 18 U.S.C. §
               n(2tthedefendanthaspreviouslybeenconvictedofaFederaloffensethatisdescribedinl8U.b.c.   and
                 § 3 l42(fXl), or of a State or local offense that would have been such an offense if a circnmstance giving rise
                   to Federal jurisdiction had existed; ««</
               □ (3) the offense described in paragraph (2) above for which the defendant has been convict^ was
                 committed while the defendant was on release pending trial for a Federal, State, or local offense
               □ (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
                 defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later. Page 1 of3
                 Case 2:20-mj-00230 Document 22 Filed 07/13/20 Page 2 of 3 PageID# 39

AO 472 (Rev. 11/16} Order of Detention Pending Trial
  □B Rebuttable Presumption Arises Under 18 U.S.C, § 3142(e)(3) (narcotics, firearm, other offenses)-. There is a
   rebuttable presumption that no condition or combination of conditions will reasonably assure the
   defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses;
            □ (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
                U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
            □ (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
            □ (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
                or more is prescribed;
            □ (4) an offense under Chapler 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
                imprisonment of 20 years or more is prescribed; or
            □ (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591,2241,2242, 2244(a)(1), 2245,
              2251,2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
                2260,2421,2422, 2423, or 2425.

   □ C. Conclusions Regarding Applicability of Any Presumption Established Above
             QThe defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
                 ordered on that basis. (Part ill need not be completed.)
                 OR

             □ The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                 presumption and the other factors discussed below, detention is warranted.
                                    Part III - Analysis and Statement of the Reasons for Detention
       After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven;
    I^By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
        the safety of any other person and the community.

    □ By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
        the defendant's appearance as required.

 In addition to any findings made on the record at the hearing, the reasons for detention include the following.
         ^ Weight of evidence against the defendant is strong
         ^ Subject to lengthy period of incarceration if convicted
         □ Prior criminal history
         I I Participation in criminal activity while on probation, parole, or supervision
         □    History of violence or use of weapons
         □    History of alcohol or substance abuse
         □    Lack of stable employment
         □    Lack of stable residence
         □    Lack of financially responsible sureties
         I I Lack of significant community or family ties to this district
                                                                                                                      Page 2 of 3
                 Case 2:20-mj-00230 Document 22 Filed 07/13/20 Page 3 of 3 PageID# 40

AO 472 (Rev. 11/16) Order of Detention Pending Trial
       □ Significant family or other ties outside the United States
       (~| Lack of legal status in the United States
       □ Subject to removal or deportation after serving any period of incarceration
       Q Prior failure to appear in court as ordered
       □ Prior attempt(s) to evade law enforcement
       Q Use of alias(es) or false documents
       I I Background information unknown or unverified
       I I Prior violations of probation, parole, or supervised release
OTHER REASONS OR FURTHER EXPLANATION:                                                                           ^       i
The Court stated the reasons for detention at the hearing and the record is available for review in the event of m appeal.
The Defendant was charged by criminal complaint with use of a telephone to make any threat concernmg an
alleged attempt being made or to be made to kill, injure, or intimidate an individual, or unlawfiilly to ^f®^roy
any building. According to the Government's proffer, at 10:44 a.m. on Sunday. June 7,2020 a
American Baptist Church received a telephone call from someone threatening to bum down the church, and command g
the members thereof to "shut up." The call was received during an online Bible study, and had been placed on spea
phone, where it was heard by several church members, including children. JJe caller used ^
who heard the call feared the threat was imminent. The pastor of the church had been one the leaders of an '"terfaith
prayer vigil that had been held five days before on account of the killing of George Floyd The FBI was contected and
they traced the call to Defendant, although steps had been taken by the caller to disguise the phone number. Upon
questioning Defendant allegedly confirmed the phone number was his but denied making the call, claiming to have been
sleeping at the time. Investigation revealed that, following the June 2 prayer vigil. Defendant had J
searches regarding "why n^^^^-^s are protesting and looting," Black Lives Matter, the prayer vigil, and the churches who
had led the that event. Investigation also disclosed that another of the churches who led the prayer vigil had also been
called by Defendant's phone number at or near the time of the first phone call, although that call may not have been
answered. Defendant has a very limited criminal history, but the Government proffered that he had attempted smc'de m
the past. Defendant, who lives in Catawba, NC, proposed his wife as third party custodian, but some question was raised
regarding her possible drug use and her frankness with pretrial services. In addition, jail calls listened to by the FBI
between defendant and his wife suggested she had some knowledge regarding the destruction of evidence, ^mal y, t e
 Government advised that it may be pursuing through indictment charges based on federal civil nghte statute 18 U.b.L.§
 247 Under these circumstances, based on the Bail Reform Act's four factors, the Court is pursuaded by clear and
 convincing evidence that no condition or combination of conditions will protect any other person or the community, and
 Defendant therefore should be detained.

                                                  Part IV - Directions Regarding Detention

 The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative
 for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
 being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultetion
 with defense counsel. On order of a court of the United States or on request of an attorney for
 person in charge of the corrections facility must deliver the defen^ant^a United State^arshal for the pusCofse of an
 appearance in connection with a court proceeding.
                        07/10/2020                                               Lawrence R.
 Date:
                                                                               United States Magistrate Judge




                                                                                                                      Pages of3
